Citation Nr: 1636731	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from November 1972 until November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In June 2009, the RO denied service connection for bilateral hearing loss and tinnitus, and in November 2009, the Veteran submitted new and material evidence regarding his claim. 

Later that month, he stated that he wanted to withdraw his notice of disagreement (NOD) and file a claim for non-service connected pension. In the January 2010, the RO confirmed and continued the previous denials of service connection for bilateral hearing loss and tinnitus. The Veteran filed an NOD in January 2010 - this within one year of the initial June 2009 denial - and subsequently perfected an appeal. In light of the above, the Board has characterized the issues on appeal as reflected above and the claims will be considered de novo. See 38 C.F.R. §§ 3.156(b), 20.302 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In February 2014, the Board remanded both claims for additional development, including retrieval of outstanding VA treatment records, and the provision of new VA examinations. The RO complied with the orders for development, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



FINDINGS OF FACT

1. The Veteran was exposed to in-service noise.

2. Bilateral hearing loss did not manifest to a compensable degree during, or within one year of separation from, service, and is not related to service.

3. Tinnitus did not manifest to a compensable degree during, or within one year of separation from, service, and is not related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2. Tinnitus was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in May 2009, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015). See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The duty also applies to the identification of private records, to which VA has no access or knowledge without the Veteran's cooperation. 

In February 2014, VA sent the Veteran a letter asking him to provide the names and addresses of all health care providers who had treated him for hearing loss or tinnitus, and to indicate whether he had filed a claim for, or was currently receiving, benefits from the Social Security Administration (SSA). The Veteran did not respond to the letter. Given the Veteran's inaction, and VA's offers to assist him in developing the claims, the Board finds that VA has no additional duty with regard to request for private treatment records concerning hearing loss or tinnitus, and with regard to obtaining any relevant records held by SSA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duty to assist by acquiring service records as well as relevant treatment records to the extent that such records have been identified by the Veteran. These records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The duty to assist was further satisfied by VA examinations in December 2009 and April 2014 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. While the December 2009 VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his hearing loss and tinnitus. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Service Connection for Bilateral Hearing Loss and Tinnitus

During his April 2012 hearing before the undersigned, and previously in written statements to VA, the Veteran testified that during service he was exposed weapons fire from M-16 and M-60 firearms, and delivered ammunition to tanks while artillery was actively being fired. The delivery vehicle was a five-ton truck, without noise insulation, and he delivered ammunition to within "about 300 yards" of where weapons were being discharged. The Veteran's DD From-214 confirms that he was awarded a marksman badge, and that his primary duty was in motor transit operations. His reported noise exposure is consistent with the nature of his service, and he is presumed to have been exposed to noise during active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and VA regulations provide that an organic disease of the nervous system is a "chronic" disease under 38 C.F.R. § 3.309(a); thus, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases such as organic disease of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

VA considers normal hearing to be from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records are negative for complaints, symptoms, or treatment referable to hearing loss or tinnitus. On authorized audiological evaluation just prior to induction in January 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
10
10
15
X
15


The Veteran underwent several audiometric evaluations during service. In March 1977, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
20
10
X
0

Evaluation in November 1977 reflected the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
10
5
10
10

In July 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
5
LEFT
10
15
10
15
15

A physical examination at separation in November 1978 showed that the ears and eardrums were normal, and an audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
20
LEFT
15
10
15
X
15

During his hearing, the Veteran testified that following separation from active duty, he "worked in [an] oil field," where he was doing "the pull-ups, servicing wells, and working around big gas motors."

During private treatment in November 2009, review of systems was negative for hearing problems. On VA examination in December 2009, the Veteran reported that his hearing loss and tinnitus began in service and had existed for 31 years (i.e., since 1978), though he later indicated that tinnitus began in May 1980. The Veteran again reported driving trucks and delivering ammunition to tanks during service, and stated that he fired weapons but did not use hearing protection. After service, the Veteran reported working as a truck driver for six years and as a "pumper" for 29 years, without the use of hearing protection in either job. The Veteran additionally described riding motorcycles and personal watercraft, as well as using other loud recreational equipment, generally with hearing protection.

On physical examination, both ears were normal and audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
25
LEFT
15
15
30
30
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears. The examiner opined that tinnitus and hearing loss were less likely than not due to the Veteran's in-service noise exposure. She noted that hearing was normal at separation, and that after separation, the Veteran had occupational and recreational noise exposures of a nature "which are known to cause hearing loss . . . [and] to also cause tinnitus."


The Veteran underwent an additional VA examination in April 2014, and audiometric testing reflected pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
25
40
LEFT
10
10
30
30
40

Speech audiometry was again 96 percent in both ears, and the examiner diagnosed bilateral sensorineural hearing loss. The examiner considered the Veteran's entire claims file - including his service treatment records, and post-service treatment records - and concluded that hearing loss was not related to service. She recognized that his hearing had undergone a change during service, and that he was exposed to loud noises such as [artillery] rounds and truck noise without the use of hearing protection." She also considered his post-separation noise exposure which he testified to during his hearing before the undersigned, as well as the fact that he "denied any recreational noise exposure." 

Without making a credibility determination, the examiner commented that in 2006 the Institute of Medicine (IOM), part of the National Academies of Sciences, Engineering and Medicine, "stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure." Rather, the IOM had concluded that "prolonged delay in the onset of noise-induced hearing loss is 'unlikely.'" The examiner concluded that the Veteran's post-service noise exposure could not "be ruled out as a cause for his current hearing loss," and that "[g]iven that there is no documentation of a complaint or treatment of hearing loss in the [V]eteran's service record, no documentation of a hearing loss or a permanent significant threshold shift between entrance and exit, and his occupational noise exposure history . . . [the] Veteran's claimed hearing loss is less likely than not due to military noise exposure."

The examiner's opinion is highly probative in determining that the Veteran's current hearing loss is unrelated to service. Adding to the probative value of the opinion, the examiner actively considered the possibility of an in-service onset, but used her specialized knowledge as an audiologist in consideration of the specific and unique nature of the Veteran's noise exposure. Though the Veteran is competent to report hearing loss to the extent that it is capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), his inconsistency in describing when onset occurred reduced the value of his otherwise competent statements. Further, to the extent that he has testified that hearing loss began during service, this is in direct conflict with objective audiometric testing during service.

The Board finds that the Veteran was exposed to noise during service, but that his current hearing loss disorder is unrelated to service. The preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to tinnitus, the 2014 VA examiner observed that there was "no evidence that hearing loss or significant threshold changes occurred during military service, [and] there is no basis on which to conclude that claimed tinnitus was caused by noise exposure." She again recognized generalized noise exposure during active duty, but "[i]n the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative." The examiner observed that the notion that tinnitus may occur "as a result of some latent, undiagnosed noise injury" is a "scientifically unsubstantiated theory," and with specific respect to the Veteran's history, "such an opinion directly contradicts the objective evidence in the record."

As with hearing loss, the Veteran is competent to report on and identify the onset of tinnitus symptoms. Layno, 6 Vet. App. 465. However, his inconsistency in reporting the onset reduces that probative value of such reports. In contrast, the VA examiner's opinion is higher probative, especially to the extent that it rules out any relation between in-service noise exposure and current tinnitus on an objective scientific basis, rather than offering an unsupported subjective opinion regarding etiology.

The Board finds that tinnitus was not incurred in, and is otherwise unrelated to service, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


